FILED
                            NOT FOR PUBLICATION                             MAR 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SEBASTIAN JIMENEZ,                               No. 14-17249

               Plaintiff - Appellant,            D.C. No. 2:14-cv-00638-JAT-BSB

 v.
                                                 MEMORANDUM*
CORRECTIONS CORPORATION OF
AMERICA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Former prisoner Sebastian Jimenez appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs and retaliation. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Hamilton v.

Brown, 630 F.3d 889, 892 (9th Cir. 2011). We affirm.

      The district court properly dismissed Jimenez’s deliberate indifference

claims against defendants Spizzirri, Des Mangles, Delsordi, Stansel, and Burnett

because Jimenez failed to allege facts sufficient to show that any defendant knew

of and disregarded an excessive risk to his health. See Toguchi v. Chung, 391 F.3d

1051, 1057-58 (9th Cir. 2004) (“A prison official acts with deliberate indifference

. . . only if the [prison official] knows of and disregards an excessive risk to inmate

health[,]” “a mere difference of medical opinion . . . [is] insufficient, as a matter of

law, to establish deliberate indifference.” (citations and internal quotation marks

omitted)); see also Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009)

(failure to follow prison policy does not establish a constitutional violation).

      The district court properly dismissed Jimenez’s deliberate indifference claim

against defendant Corrections Corporation of America because Jimenez failed to

allege facts sufficient to show that he was harmed by a policy or custom. See Tsao

v. Desert Palace, Inc., 698 F.3d 1128, 1138-39 (9th Cir. 2012) (discussing

municipal liability and concluding that it applies to private entities sued under

§ 1983).

      The district court properly dismissed Jimenez’s retaliation claim against


                                            2                                      14-17249
defendant Cooper because Jimenez failed to allege facts sufficient to show that he

engaged in protected conduct, or that Cooper’s actions chilled the exercise of his

First Amendment rights. See Jones v. Williams, 791 F.3d 1023, 1035 (9th Cir.

2015) (setting forth elements of a retaliation claim in the prison context).

      We do not consider documents or facts that were not presented to the district

court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                           3                                   14-17249